Exhibit 10.2

GRANT OF NONQUALIFIED STOCK OPTION

(EX-U.S.)

                                         , Amgen Inc. Stock Optionee:

AMGEN INC., a Delaware corporation (the “Company”), pursuant to its Director
Equity Incentive Program (the “Program”) under the Amended and Restated 1991
Equity Incentive Plan (the “Plan”), has this day granted to you, the optionee
named above, an option to purchase              shares of the $.0001 par value
common stock of the Company (“Common Stock”) pursuant to the terms hereof. This
option is not intended to qualify and will not be treated as an “incentive stock
option” within the meaning of Section 422 of the U.S. Internal Revenue Code of
1986, as amended (together with the regulations and other official guidance
promulgated thereunder) (the “Code”).

The provisions of your option are as follows:

1. [Subject to the limitations contained herein, this option shall vest on
[grant date]. [Subject to the provisions contained herein, this option shall
vest on [one year from grant date], provided that from the date of grant of this
option through the vesting date, you have continuously served as a non-employee
director of the Company (as that term is defined in the Plan).]

2.    (a) The per share exercise price of this option is $            , being
not less than the fair market value of the Common Stock on the date of grant of
this option.

(b) To the extent permitted by applicable statutes and regulations, payment of
the exercise price per share is due in full in cash or check upon exercise of
all or any part of this option which has become exercisable by you. However, if
at the time of exercise, the Company’s Common Stock is publicly traded and
quoted regularly in the Wall Street Journal, payment of the exercise price may
be made by delivery of already-owned shares of Common Stock of a value equal to
the exercise price of the shares of Common Stock for which this option is being
exercised. The already-owned shares must have been owned by you for the period
required to avoid a charge to the Company’s reported earnings and owned free and
clear of any liens, claims, encumbrances or security interests. Payment may also
be made by a combination of cash and already-owned Common Stock.

3. Notwithstanding anything to the contrary contained herein, this option may
not be exercised unless the shares issuable upon exercise of this option are
then registered under the U.S. Securities Act of 1933, as amended (the “Act”),
or, if such shares are not then so registered, the Company has determined that
such exercise and issuance would be exempt from the registration requirements of
the Act.

[4. The term of this option commences on the date hereof and, unless sooner
terminated pursuant to the Plan, terminates on              (which date shall be
no more than seven (7) years from the date this option is granted).]

 

- 1 -



--------------------------------------------------------------------------------

[4. The term of this option commences on the date hereof and, unless sooner
terminated pursuant to the Plan, terminates on              (which date shall be
no more than seven (7) years from the date this option is granted). If
termination of your relationship as a director of the Company is due to (a) your
permanent and total disability (as certified by an independent medical advisor
appointed by the Company prior to such termination), or (b) your death, then the
vesting schedule of unvested portions of the option will be accelerated by
twelve (12) months for each full year that you have been affiliated as a
director with the Company.

However, in any and all circumstances and except to the extent the vesting
schedule has been accelerated by the Company in its sole discretion during the
term of this option or as a result of your permanent and total disability or
death as provided above, this option may be exercised following termination of
your relationship as a director of the Company only as to that number of shares
as to which it was exercisable on the date of such termination provisions of
paragraph 1 of this option. For purposes of this option, “termination of your
relationship as a director of the Company” shall mean the last date you are a
director of the Company.]

5. To the extent specified above, this option may be exercised by delivering a
Notice of Exercise of Stock Option form, together with the exercise price to the
Secretary of the Company, or to such other person as the Company may designate,
during regular business hours, together with such additional documents as the
Company may then require pursuant to section 5 of the Plan.

6. This option is not transferable, except as set forth below:

(a) By will or the laws of descent and distribution; and

(b) The transfer of the option by the optionee named above to a Trust or an
Alternate Payee (in each case, as defined in and pursuant to the terms of the
Plan).

7. This option is exercisable during your life only by you, except that, to the
extent the option or any portion thereof is transferred to an Alternate Payee or
a Trust in accordance with the terms of the Plan and Section 6(b) above, such
Alternate Payee or Trust may exercise the option or such portion thereof so
transferred.

8. This option is not an employment or consulting contract and nothing in this
option shall be deemed to create in any way whatsoever any obligation on the
part of the non-employee director on whose behalf the option right was created,
to continue to serve as a director of the Company, or of the Company to continue
such non-employee director’s service as a director of the Company.

9. Any notices provided for in this option or the Plan shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to you, five (5) days after deposit in the United
States mail, postage prepaid, addressed to you at the address specified below or
at such other address as you hereafter designate by written notice to the
Company.

 

- 2 -



--------------------------------------------------------------------------------

10. In accepting this option, you acknowledge that:

(a) the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;

(b) the grant of this option is voluntary and occasional and does not create any
contractual or other right receive future options, or benefits in lieu of
options, even if options have been granted repeatedly in the past;

(c) your participation in the Program and Plan is voluntary;

(d) all decisions with respect to future grants of options, if any, will be at
the sole discretion of the Company;

(e) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(f) if the underlying shares of Common Stock do not increase in value, this
option will have no value; if you exercise this option and obtain shares of
Common Stock, the value of those shares acquired upon exercise may increase or
decrease in value, even below the exercise price;

(g) in consideration of this option, no claim or entitlement to compensation or
damages shall arise from forfeiture of this option resulting from termination of
your service as a director (for any reason whatsoever and whether or not in
breach of local labor laws) and you irrevocably release the Company from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, you shall be deemed
irrevocably to have waived your entitlement to pursue such claim; and

(h) this option and benefits under the Program and Plan, if any, will not
automatically transfer to another company in the case of a merger, takeover or
transfer of liability.

12. The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Program
and Plan, or your acquisition or sale of the underlying shares of Common Stock.
You are hereby advised to consult your own personal tax, legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Program and Plan.

13.  (a) You hereby explicitly and unambiguously consent to the collection, use
and transfer, in electronic or other form, of your personal data as described in
this option by and among, as applicable, the Company or Affiliates of the
Company for the exclusive purpose of implementing, administering and managing
your participation in the Program and Plan.

(b) You understand that the Company or Affiliates of the Company may hold
certain personal information about you, including, without limitation, your
name, home address and

 

- 3 -



--------------------------------------------------------------------------------

telephone number, date of birth, social insurance number (to the extent
permitted under applicable local law) or other identification number, salary,
nationality, job title, residency status, any shares of stock or directorships
held in the Company, details of all equity compensation or any other entitlement
to shares awarded, canceled, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Program and Plan
(“Data”). You understand that Data may be transferred to UBS Financial Services,
Inc. or any third parties assisting in the implementation, administration and
management of the Program and Plan, that these recipients may be located in your
country or elsewhere including outside the European Economic Area, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than Belgium. You understand that you may request a list
with the names and addresses of any potential recipients of the Data by
contacting the Company. You authorize the Company, Affiliates of the Company,
UBS Financial Services, Inc. and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering, and
managing your participation in the Program and Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to any other
broker, escrow agent or other third party with whom the shares received upon
exercise of this option may be deposited. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Program and Plan. You understand that you may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the Company.
You understand that refusal or withdrawal of consent may affect your ability to
participate in the Program and Plan. For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact the Company.

14. If you have received this option or any other document related to the
Program and Plan translated into a language other than English and if the
meaning of the translated version differs from the English version, the English
version shall control.

15. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Program and Plan by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to participate in the Program and Plan through an online or electronic
system established and maintained by the Company or a third party designated by
the Company.

16. The provisions of this option are severable and if any one or more are
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall nevertheless be binding and enforceable.

17. This option is subject to all the provisions of the Program and Plan and
their provisions are hereby made a part of this option, including without
limitation the provisions of section 5 of the Plan relating to option
provisions, and is further subject to all interpretations, amendments, rules,
and regulations which may from time to time be promulgated and adopted pursuant
to the

 

- 4 -



--------------------------------------------------------------------------------

Plan. In the event of any conflict between the provisions of this option and
those of the Plan, the provisions of the Program and Plan shall control.

18. The terms of this option shall be governed by the laws of the State of
Delaware without giving effect to principles of conflicts of laws. For purposes
of litigating any dispute that arises hereunder, the parties hereby submit to
and consent to the jurisdiction of the State of Delaware, or the federal courts
for the United State for the federal district located in the State of Delaware,
and no other courts, where this agreement is made and/or to be performed.

19. This option is not intended to constitute “nonqualified deferred
compensation” within the meaning of Code Section 409A, but rather is intended to
be exempt from the application of Code Section 409A. To the extent that this
option is nevertheless deemed to be subject to Code Section 409A for any reason,
this option shall be interpreted in accordance with Code Section 409A and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Grant Date. Notwithstanding any provision herein to
the contrary, in the event that following the Grant Date, the Committee (as
defined in the Plan) determines that this option may be or become subject to
Code Section 409A, the Committee may adopt such amendments to the Plan and/or
this option or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary or appropriate to (a) exempt the
Plan and/or this option from the application of Code Section 409A and/or
preserve the intended tax treatment of the benefits provided with respect to
this option, or (b) comply with the requirements of Code Section 409A.

20. The Company reserves the right to impose other requirements on your
participation in the Program and Plan, on this option and on any shares of
Common Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.

 

- 5 -



--------------------------------------------------------------------------------

Dated the          day of                         .

 

Very truly yours,

 

AMGEN INC.

 

By:       

Duly authorized on behalf

of the Board of Directors

Agreed and accepted as of the date written above:

 

 

[name]

Address:

 

- 6 -



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AGREEMENT

(EX- U.S.)

                                         , Amgen Inc. Grantee:

On this          day of              (the “Grant Date”), Amgen Inc., a Delaware
corporation (the “Company”), pursuant to its Director Equity Incentive Program
(the “Program”) which implements the Amended and Restated 1991 Equity Incentive
Plan, as amended (the “Plan”), has granted to you, the grantee named above,
             restricted stock units (the “Units”) with respect to             
shares of Common Stock on the terms and conditions set forth in this Restricted
Stock Unit Agreement (this “Agreement”) and the Plan. Capitalized terms not
defined herein shall have the meanings assigned to such terms in the Program.

I. Vesting Schedule. Subject to the terms and conditions of this Agreement and
in consideration for services previously rendered by you, one hundred percent
(100%) of the Units shall vest upon [the date hereof (the “Vesting Date”)][the
date (the “Vesting Date”) upon which you have provided one year of continuous
service following the Grant Date; provided, however, that in the event you cease
to be an Eligible Director by reason of your death or total and permanent
disability (as certified by an independent medical advisor appointed by the
Company prior to such termination), a prorated number of Units shall vest
immediately upon such death or disability, determined by multiplying the number
of unvested Units by a fraction (rounded to two decimal places), the numerator
of which is the number of complete months of continuous service during the one
year period following the Grant Date and the denominator of which is 12.]

II. Form and Timing of Payment. Any vested Units shall be paid by the Company in
shares of Common Stock (on a one-to-one basis) on, or as soon as practicable
after, the Vesting Date (but in any event by the fifteenth day of the third
month following the tax year in which they vest), unless you have irrevocably
elected in writing by December 31 of the year preceding the Grant Date to defer
the payment of such Units under one of the following options: (i) full payment
of the vested Units in January of a year specified by you which shall be no
earlier than the third calendar year following the calendar year in which the
date of grant occurs and no later than the tenth calendar year following such
year, (ii) full payment of the vested Units in January of the calendar year
following the year in which you cease to be an Eligible Director (and experience
a “separation from service” with the Company within the meaning of U.S. Internal
Revenue Code (“Code”) Section 409A) for any reason, (iii) payment of the vested
Units in five substantially equal annual installments, commencing in January of
the calendar year following the year in which you cease to be an Eligible
Director (and experience a “separation from service” with the Company within the
meaning of Code Section 409A) for any reason, or (iv) payment of the vested
Units in ten substantially equal annual installments, commencing in January of
the calendar year following the year in which you cease to be an Eligible
Director (and experience a “separation from service” with the Company within the
meaning of Code Section 409A) for any reason; provided, however, that no shares
of Common Stock shall be issued hereunder unless the Board determines that the
consideration received by the Company in exchange for the issuance of Common
Stock has a value not less than the par value thereof. Any



--------------------------------------------------------------------------------

deferral election made pursuant to this Section II shall specify the
distribution schedule from the options provided in this Section II and shall be
irrevocable.

III. Transferability. No benefit payable under, or interest in, this Agreement
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge and any such attempted action shall be
void and no such benefit or interest shall be, in any manner, liable for, or
subject to, your or your beneficiary’s debts, contracts, liabilities or torts;
provided, however, nothing in this Section III shall prevent transfer (i) by
will, (ii) by applicable laws of descent and distribution or (iii) to an
Alternate Payee to the extent that a QDRO so provides, as further described in
the Program.

IV. No Contract for Employment. This Agreement is not an employment or service
contract and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company, or of the Company to continue your employment or service with the
Company.

V. Notices. Any notices provided for in this Agreement or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at such address as is
currently maintained in the Company’s records or at such other address as you
hereafter designate by written notice to the Company.

VI. Nature of Grant. In accepting the Units granted hereunder, you acknowledge
that:

(a) the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;

(b) the grant of the Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of Units, or benefits in
lieu of Units, even if Units have been granted repeatedly in the past;

(c) your participation in the Plan is voluntary;

(d) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(e) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(i) in consideration of the grant of the Units, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Units resulting from
termination of your service as an director (for any reason whatsoever and
whether or not in breach of local labor laws) and you irrevocably release the
Company from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim; and

 

- 2-



--------------------------------------------------------------------------------

(j) the Units and the benefits under the Program and Plan, if any, will not
automatically transfer to another company in the case of a merger, takeover or
transfer of liability.

VII. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Program and Plan, or your acquisition or sale of the
underlying shares of Common Stock. You are hereby advised to consult with your
own personal tax, legal and financial advisors regarding your participation in
the Plan before taking any action related to the Program and Plan.

VIII. Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement by and among, as applicable, the Company or
Affiliates of the Company for the exclusive purpose of implementing,
administering and managing your participation in the Program and Plan.

You understand that the Company or Affiliates of the Company may hold certain
personal information about you, including, without limitation, your name, home
address and telephone number, date of birth, social insurance number (to the
extent permitted under applicable local law) or other identification number,
salary, nationality, job title, residency status, any shares of stock or
directorships held in the Company, details of all equity compensation or any
other entitlement to shares awarded, canceled, vested, unvested or outstanding
in your favor, for the purpose of implementing, administering and managing the
Program and Plan (“Data”). You understand that Data may be transferred to UBS
Financial Services, Inc. or any third parties assisting in the implementation,
administration and management of the Program and Plan, that these recipients may
be located in your country or elsewhere including outside the European Economic
Area, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections than Belgium. You understand that
you may request a list with the names and addresses of any potential recipients
of the Data by contacting the Company. You authorize the Company, Affiliates of
the Company, UBS Financial Services, Inc. and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering, and managing your participation in the Plan to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the sole
purposes of implementing, administering and managing your participation in the
Program and Plan, including any requisite transfer of such Data as may be
required to any other broker, escrow agent or other third party with whom the
shares issued upon vesting of the Units may be deposited. You understand that
Data will be held only as long as is necessary to implement, administer and
manage your participation in the Program and Plan. You understand that you may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company. You understand that refusal or withdrawal of consent may affect
your ability to participate in the Program and Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact the Company.

 

- 3 -



--------------------------------------------------------------------------------

IX. Language. If you have received this Agreement or any other document related
to the Program and Plan translated into a language other than English and if the
meaning of the translated version differs from the English version, the English
version shall control.

X. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Program
and Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Program and Plan through an
online or electronic system established and maintained by the Company or a third
party designated by the Company.

XI. Severability. The provisions of this Agreement are severable and if any one
or more are determined to be illegal or otherwise unenforceable, in whole or in
part, the remaining provisions shall nevertheless be binding and enforceable.

XII. Plan and Program. This Agreement is subject to all the provisions of the
Plan and Program and their provisions are hereby made a part of this Agreement,
including without limitation the provisions of paragraph 7 of the Plan relating
to stock bonuses, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of
this Agreement and those of the Plan and the Program, the provisions of the Plan
shall control.

XIII. Governing Law. This Agreement shall be construed and interpreted, and the
rights of the parties shall be determined, in accordance with the laws of the
State of Delaware, without regard to conflicts of law provisions thereof. For
purposes of litigating any dispute that arises hereunder, the parties hereby
submit to and consent to the jurisdiction of the State of Delaware, or the
federal courts for the United States for the federal district located in the
State of Delaware, and no other courts, where this Agreement is made and/or to
be performed.

XV. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Program and Plan, on the Units
and on any shares of Common Stock acquired under the Program and Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Program and Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

Very truly yours,

 

AMGEN INC.

 

By:      Name:    Title:   

 

Accepted and Agreed,

 

this              day of                     , 200  .

 

By:      Name:   

 

- 4 -